 
 
I 
108th CONGRESS
2d Session
H. R. 5196 
IN THE HOUSE OF REPRESENTATIVES 
 
September 30, 2004 
Mr. Stenholm (for himself, Mr. Rodriguez, Mr. Frost, Mr. Lampson, Mr. Hall, Mr. Bell, Mr. Green of Texas, Mr. Turner of Texas, Mr. Gonzalez, Ms. Jackson-Lee of Texas, Mr. Hinojosa, Mr. Doggett, Mr. Hensarling, Mr. Brady of Texas, Mr. Thornberry, Mr. Ortiz, Mr. Neugebauer, Mr. Edwards, Mr. Carter, Mr. Burgess, Ms. Eddie Bernice Johnson of Texas, Mr. Reyes, Mr. Barton of Texas, Mr. Sandlin, and Mr. Sam Johnson of Texas) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 115 South Swenson Street in Stamford, Texas, as the Gordon Wood Post Office Building. 
 
 
1.Gordon Wood Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 115 South Swenson Street in Stamford, Texas, shall be known and designated as the Gordon Wood Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Gordon Wood Post Office Building. 
 
